United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3104
                                   ___________

Tony J. Brown,                          *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Arkansas.
Trane Company,                          *
                                        *     [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: July 28, 2004
                                Filed: August 3, 2004
                                 ___________

Before MELLOY, LAY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Following a jury trial, Tony Brown appeals the district court’s1 adverse grant
of a directed verdict on certain claims in his employment-discrimination action. We
cannot review these rulings, however, because Brown did not provide a trial
transcript. See Fed. R. App. P. 10(b); Pargo v. First Realty Prop. Mgmt., No. 93-
1500, 1994 WL 83267, at *1 (8th Cir. Mar. 16, 1994) (unpublished per curiam) (any
meaningful review of trial court’s factual findings was precluded where appellant
failed to provide transcript after appeals court denied request for transcript at

      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.
government expense), cert. denied, 513 U.S. 847 (1994). Further, while Brown
challenges the district court’s refusal to submit a requested jury instruction on
disability, and the court’s refusal to admit into evidence an administrative
determination, his brief contains no argument as to why either ruling was an abuse
of discretion. See Otting v. J.C. Penney Co., 223 F.3d 704, 712-13 (8th Cir. 2000)
(refusal to submit jury instruction is reviewed for abuse of discretion; instruction
defining disability must fairly and adequately submit issue of disability to jury); Doss
v. Frontenac, 14 F.3d 1313, 1318 (8th Cir. 1994) (in employment-discrimination case,
decision whether to admit or exclude administrative findings is properly left to sound
discretion of trial court). Accordingly, we affirm.
                        ______________________________




                                          -2-